                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

In re:                                                         Case No. 20-43833

RAMONA ROWSEY,                                                 Chapter 7

                  Debtor.                                      Judge Thomas J. Tucker
_______________________________________/

                                  ORDER DISMISSING CASE

         On September 8, 2017, the Debtor filed a voluntary petition for relief under Chapter 13,

commencing Case No. 17-52685. On December 15, 2017, the Court entered an Order dismissing

that case and barring the Debtor from filing another bankruptcy petition “unless and until the

Debtor first pays in full the $310.00 filing fee owing for this case” (Docket # 30 in Case No.

17-52685, the “Dismissal Order”). Despite this, on March 13, 2020, the Debtor filed a voluntary

petition for relief, under Chapter 7, commencing this case. Because the Debtor has not yet paid

the overdue filing fee for her prior case, the Debtor’s filing of this case was in violation of the bar

in the Dismissal Order. For this reason,

         IT IS ORDERED that this case is dismissed.



Signed on March 16, 2020




   20-43833-tjt      Doc 11     Filed 03/16/20     Entered 03/16/20 11:20:29         Page 1 of 1
